Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Andrasko et al (US 9278740; cited by Applicant). Andrasko et al disclose a system 12 for controlling a marine vessel 10 with an input device 38 for inputting a single operator command, first and second structural elements 14, 16, a controller 30 (Figure 1; column 3, lines 7-62), adjusting a steering position and adjusting a position of the first structural element (column 6, line 34-column 9, line 33). With respect to claim 2, note Adrasko et al, column 3, lines 54-61. With respect to claim 3, note Adrasko et al, Figure 1, column 7, lines 14-37.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by DeVito (US 8261682; cited by Applicant). DeVito discloses a system for controlling a marine vessel with an input device (keypad, column 4, lines 7-14) operable to receive at least a single operator command (ATCS function selection, column 4, lines 35-40), a first and second structural elements (trim tabs, column 1, lines 55-64) each operable to control direction of motion of the marine vessel, the first structural element including a trim tab or wake gate, a controller (control module and microcontroller, column 3, lines 11-14) in communication with the input device and operable to receive a single command to adjust a steering position of a propulsion unit of the marine vessel and adjust a position of the first structural element (column 5, lines 19-24). With respect to claim 2, note DeVito, column 3, lines 29-34. With respect to claims 3-4, note DeVito, column 5, lines 38-53. With respect to claims 2-4, 23, note  DeVito, sensor, column 3, lines 29-39.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVito (US 8261682; cited by Applicant) in view of Andrasko et al (US 9278740; cited by Applicant). DeVito discloses a system for controlling a marine vessel with an input device (keypad, column 4, lines 7-14) operable to receive at least a single operator command (ATCS function selection, column 4, lines 35-40), a first and second structural elements (trim tabs, column 1, lines 55-64) each operable to control direction of motion of the marine vessel, the first structural element including a trim tab or wake gate, a controller (control module and microcontroller, column 3, lines 11-14) in communication with the input device and operable to adjust a steering position of a propulsion unit of the marine vessel and adjust a position of the first structural element (column 5, lines 19-24). With respect to claim 2, note DeVito, column 3, lines 29-34. With respect to claims 3-4, note DeVito, column 5, lines 38-53. With respect to claims 2-4, 23, note  DeVito, sensor, column 3, lines 29-39. DeVito does not disclose a system with the controller using a single operator command. Andrasko et al teaches a system with a controller 30 using a single operator command (column 3, lines 31-62). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of DeVito with the controller using a single operator command as taught by Andrasko et al for improved control. The combination combines known features to achieve predictable results.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVito (US 8261682; cited by Applicant) in view of Gasper et al (US 2013/0228115). DeVito does not disclose a system with the first structural member being a pair of trim tabs and a second structural member. Gasper et al teaches a system with trim tabs and wake gates. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of DeVito with wake gates as taught by Gasper et al for improve control. The combination combines known features to achieve predictable results.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVito (US 8261682; cited by Applicant) in view of Baros et al (US 9896173; cited by Applicant). DeVito does not disclose the second structural member being an engine trim device. Baros et al teaches a system with trimming a propulsion device (note the Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of DeVito with engine trimming as taught by Baros et al for improve control. The combination combines known features to achieve predictable results.
Claims 7-11, 22 and 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. 	Applicant’s arguments with respect to claim(s) 8/29/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



15. 	/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617